Case: 13-1297    Document: 20    Page: 1   Filed: 12/11/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                BENNETT MARINE, INC.,
                   Plaintiff-Appellee,
                            v.
   LENCO MARINE, INC., RICHARD DEVITO, JR.,
         AND RINKER BOAT COMPANY,
              Defendants-Appellants,
                           AND

                       KIM SLOCUM,
                         Defendant.
                __________________________

                        2013-1297
                __________________________

    Appeal from the United States District Court for the
 Southern District of Florida in No. 04-CV-60326, Judge
 Kenneth A. Marra.
               __________________________

                      ON MOTION
                __________________________

  Before RADER, Chief Judge, LOURIE and TARANTO, Circuit
                         Judges.
 RADER, Chief Judge.
Case: 13-1297      Document: 20      Page: 2    Filed: 12/11/2013




 BENNETT MARINE, INC. V. LENCO MARINE, INC.                     2

                           ORDER
     Lenco Marine, Inc., Richard Devito, Jr., and Rinker
 Boat Company (collectively “Appellants”) respond to the
 court’s June 5, 2013 order staying proceedings in this
 appeal pending the final disposition of Bennett Marine,
 Inc. v. Lenco Marine, Inc., No. 2012-1336, -1354 (the
 “Related Appeals”). Appellants move unopposed to lift the
 stay and request this appeal be summarily disposed of
 consistent with the rulings of the panel in the Related
 Appeal.
     The Related Appeals are from the same district court
 case. In the Related Appeals, on September 29, 2013 a
 panel of this court reversed the district court’s finding of
 infringement, including willful infringement. As a result,
 the appellant asserts without opposition that there is no
 longer any basis for the award of attorney fees and costs,
 which is the issue raised by this appeal.
       Upon consideration thereof,
       IT IS ORDERED THAT:
    (1) The motion to lift proceedings in 2013-1297 is
 granted.
    (2) The motion for summary disposition is granted.
 The district court’s fees and costs judgment is reversed.
       (3) Each side shall bear its own costs in this appeal.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk of Court
 s25